Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made and entered into as of
January 8, 2009 (the “Effective Date”), by and between James H. Burgess
(“Executive”) and 1st Pacific Bancorp, a California corporation (“Bancorp”), and
1st Pacific Bank of California, a California state-chartered bank (“Bank”)
(collectively, Bancorp and Bank are referred to as the “Employer”), with regard
to the following:

 

A.           Executive has served as the Executive Vice President and Chief
Financial Officer of the Bank under an Employment Agreement between Executive
and Bank dated November 17, 2006, as amended December 21, 2007 (the “Former
Employment Agreement”).

 

B.             Executive and the Employer have agreed that Executive shall
continue to serve as the Executive Vice President and Chief Financial Officer
and a full-time employee of the Employer under the terms of this Agreement, and
as such is expected to make a major contribution to the profitability, growth
and financial strength of the Employer.

 

C.                                     The Employer considers the availability
of Executive’s services, managerial skills and business experience to be in the
best interests of the Employer and the shareholders of the Employer and desires
to assure the continued services of Executive on behalf of the Employer.

 

D.                                    Executive is willing to be employed by the
Employer upon the understanding that the Employer will provide him with income
security and Benefits if his employment with the Employer is terminated, upon
certain terms and conditions.

 

NOW, THEREFORE, for valuable consideration the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

 

1.                                       Definitions.

 

“Bancorp” means 1st Pacific Bancorp, a California corporation, its successors
and permitted assigns.

 

“Bancorp Board” means the Board of Directors of Bancorp.

 

“Bank” means 1st Pacific Bank of California, a California state-chartered bank,
its successors and permitted assigns.

 

“Bank Board” means the Board of Directors of the Bank.

 

“Beneficiary” means the person or entity to receive rights or Benefits under
this Agreement, as set forth in this Agreement, in the event of the death of
Executive.  Unless otherwise specified in a written notice to Bank, the
Beneficiary shall be the spouse of Executive, if any, and if there is none, the
estate of Executive (including any trust created by the terms of Executive’s
will) or, if Executive provides Bank with written notice thereof prior to his
death, any trust as to which Executive was a settlor with a power of revocation.

 

1

--------------------------------------------------------------------------------


 

“Benefits” means the types and amounts of benefits provided under Paragraph 3.6,
provided that if at the date of reference the terms of any Employer insurance
plan prohibit the continuance or recommencement of insurance benefits that
Executive formerly held, Employer shall be obligated to pay to Executive in cash
on a monthly basis an amount equal to Employer’s former premium payments (pro
rated on a monthly basis) for the benefit of Executive under such plan, except
that if Executive is entitled to COBRA health insurance benefits the amount
shall be increased to the amount payable by Executive for such benefits if
higher than Employer’s former premium payments.

 

“Change of Control” means the occurrence of any of the following events:

 

(i)                                     any “person” (as used in
Section 13(d) of the Securities Exchange Act of 1934 and the rules promulgated
thereunder) becomes the “beneficial owner” (as defined in Rule  13d-3) of
securities representing a majority of the voting power of the then outstanding
securities of the Bank;

 

(ii)                                  a sale of assets involving all or
substantially all of the assets of Bancorp or Bank; or

 

(iii)                               a merger or consolidation of Bancorp or Bank
in which the holders of securities of Bancorp or Bank immediately prior to such
event hold in the aggregate less than a majority of the securities of Bancorp or
Bank or any other surviving or resulting entity immediately after such event.

 

“Change of Control Severance Benefits” means (i) an amount equal to the sum of
(x) one and one-half (1.5) times Executive’s base annual salary at the rate then
in effect in accordance with Paragraph 3.1, plus (y) the amount actually paid by
the Employer to Executive under a Plan for the immediately preceding year, if
any, plus (z) the amount actually paid by the Employer to Executive as
discretionary bonuses outside of the Plan as annual incentives for the
immediately preceding year, if any; and (ii) continuation of Benefits provided
under Paragraph 3.6 or substitute equivalent Benefits in the event that the
particular Benefits (for instance, insurance coverage) are not carried by the
Employer under its programs following the Change of Control Termination, for a
period of eighteen (18) months.

 

“Change of Control Termination” means the termination of employment of Executive
within twelve (12) months after a Change of Control (i) by the Employer under
Paragraph 4.1.5; or (ii) by Executive under Paragraph 4.2 for Good Cause.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Disability” shall be deemed to occur on the date that benefits under the
Employer’s group long term disability insurance are first payable for the
benefit of Executive.

 

“Employer” means Bancorp and Bank.

 

“Employer Board” means the Boards of Directors of Bancorp and Bank.

 

“Executive” means James H. Burgess, or if deceased, his Beneficiary.

 

2

--------------------------------------------------------------------------------


 

“Expiration Date” means December 31, 2010.

 

“Good Cause” means:  (i) a reduction in Executive’s base salary below the rate
then in effect in accordance with Paragraph 3.1; (ii) the Employer requiring
that Executive be based at a location more than twenty-five (25) miles from the
Employer’s headquarters as of the Effective Date (excluding travel for Employer
business and other temporary relocations of no more than thirty (30) days
individually); (iii) a reduction in his title; or (iv) the continuation after a
Change of Control, or imposition within six (6) months after a Change of
Control, of a material reduction in the duties or authority of Executive so that
he is no longer performing substantially all of the duties of a chief financial
officer of a community bank.

 

“Plan” means any then currently effective Senior Executive Bonus Plan for Senior
Management, or similar plan, approved by the applicable Bancorp Board or Bank
Board.

 

“Separation and Consulting Agreement” means the Separation and Consulting
Agreement and General Release of Claims, substantially in the form attached
hereto as Exhibit A.

 

“Trade secrets and other proprietary and confidential information” means and
consists of, for example, and not intending to be inclusive, information
concerning any matters relating to the business of the Employer, any of its
customers, governmental relations, customer contacts, underwriting methodology,
loan program configuration and qualification strategies, marketing strategies
and proposals, or any other information concerning the business of the Employer,
its subsidiaries and affiliates, and the Employer’s good will; provided that
“Trade secrets and other proprietary and confidential information” shall not be
deemed to include information that is or becomes, through no fault of Executive,
in the public domain.

 

2.                                       Rights and Duties of Executive.

 

2.1                                 Employment.  The Employer hereby employs
Executive as its Executive Vice President and Chief Financial Officer, and
Executive accepts the duties described herein, and agrees to discharge the same
faithfully and to the best of his ability.  Executive shall perform such other
duties as shall be from time to time prescribed by the Chief Executive Officer
of the Employer and shall report to and be subject to the direction of the Chief
Executive Officer of the Employer.  Executive shall devote his full business
time and attention to the business and affairs of the Employer.

 

2.2                                 Termination of Former Employment Agreement. 
As of the Effective Date, and except as otherwise provided in Paragraph 7.2, the
Former Employment Agreement shall terminate without further liability of the
Employer or Executive thereunder of any kind.

 

2.3                                 At-Will Employment.  Executive’s employment
with the Employer is not for a fixed period of time and can be terminated at the
will of either Executive or the Employer at any time, with or without notice,
and with or without cause.  There are no agreements between Executive and the
Employer contrary to Executive’s at-will status. Neither an Employer Board
member nor a manager, supervisor, employee or agent of the Employer is
authorized to alter Executive’s at-will status, except for the Chairperson of
the Employer Board, and then only in a writing signed both by the Chairperson of
the Employer Board and Executive following adoption

 

3

--------------------------------------------------------------------------------


 

of a resolution by the Employer Board authorizing the specific change reflected
in such writing and authorizing the Chairperson of the Employer Board to sign
such writing. Executive should neither assume nor imply any promise of
employment for any specified period of time except through such a signed
writing.  This Agreement shall terminate immediately without further liability
or obligation to Executive if (i) the Bank is closed by any supervisory
authority, or (ii) any supervisory authority demands, by proposed consent
agreement or by a prompt corrective action directive, or pursuant to cease and
desist powers, the removal of Executive from his position as the Executive Vice
President or Chief Financial Officer of the Employer.  Should Executive remain
employed under this Agreement through the Expiration Date, Executive’s
employment with the Employer shall automatically terminate on that date and this
Agreement shall be of no force or effect on or after that date, subject to
Paragraphs 5.4 and 8.6.

 

2.4                                 Outside Activities.  Executive shall not
have other employment, consulting, charitable or independent contractor work
that materially interferes with the fulfillment of Executive’s duties to the
Employer.  Executive shall not undertake expanded commitments to business or
charitable activities or engage in new such activities before consulting with
the President and Chief Executive Officer of the Employer.  Executive will not
provide services to, hold or make any investment in or loan to, or participate
in the management or business of, any bank, savings and loan, credit union,
thrift and loan, industrial loan or other entity engaged in the business of
making loans or accepting deposits or both without the consent of the Chief
Executive Officer of the Employer; provided that Executive may own less than 5%
of the voting stock of any company that files reports under the Securities
Exchange Act of 1934.

 

3.                                       Compensation and Benefits.  In
consideration for the services to be rendered by Executive to the Employer, the
Employer agrees to provide Executive with the following compensation and
benefits:

 

3.1                                 Salary.  The Employer shall pay Executive a
minimum annual base salary of One Hundred Sixty-Six Thousand Four Hundred
Dollars ($166,400) for the period from January 1, 2009 until the Expiration
Date.  The base salary shall be evaluated on an annual basis by the Bancorp
Board, at the Bancorp Board’s discretion or the request of Executive, and may be
adjusted upward by the Bancorp Board in its sole discretion.

 

3.2                                 Withholding and Deductions.  The Employer
shall withhold and/or deduct from any and all salary or other payments to
Executive, all taxes which may be required to be deducted or withheld under any
provision of law (including, but not limited to, social security payments and
income tax withholding) now in effect or which may become effective any time
during Executive’s employment with the Employer.

 

3.3                                 Executive Incentive Compensation.  In
general, the Employer believes that superior performance of Executive should be
rewarded and encouraged by incentive compensation.  The Employer Board has
adopted or intends to adopt a Plan pursuant to which Executive may be entitled
to incentive compensation provided that the performance goals of the Employer as
set forth in the Plan are achieved and the terms and conditions of the Plan are
satisfied. The performance goals contained in the Plan will be evaluated
annually by the Employer Board in consultation with Executive no later than the
first month of the calendar year.

 

4

--------------------------------------------------------------------------------


 

In addition, Executive shall be entitled to other incentive compensation and
bonuses as the Employer Board may determine in its sole discretion.

 

3.4                                 Automobile Allowance.  The Employer shall
pay the Executive an automobile allowance of Six Hundred Dollars ($600.00) per
month, subject to withholding.  This is an allowance for all automobile costs
and expenses, including, but not limited to, fuel, license, maintenance,
insurance, repairs and purchase or lease payments.

 

3.5                                 Expense Reimbursement.  The Employer agrees
to reimburse Executive for all ordinary and necessary expenses incurred by
Executive on behalf of the Employer in accordance with the Employer’s policies
and procedures as in effect from time to time, including entertainment, meal and
travel expenses.

 

3.6                                 Benefits.  The Employer shall provide life
insurance with a life insurance benefit equal to at least one and one-half times
the annual salary of Executive at the rate then in effect under Paragraph 3.1,
which shall be provided through any group life insurance plan of the Employer at
the Employer’s option.  The Employer shall provide to Executive the long-term
disability insurance provided by the Employer to employees at the Effective Date
under the Employer’s group plan or shall replace it with similar coverage so
long as Executive is employed by the Employer.  Executive shall be entitled to
participate in such other insurance benefits as are generally provided to the
employees of the Employer from time to time.

 

3.7                                 Other Benefit Programs.  Executive shall be
entitled to participate in any other benefit programs and/or to receive any
other fringe benefits as are made available to or provided for other members of
executive management of the Employer.

 

3.8                                 Vacation.  In addition to vacation accrued
as of the Effective Date, Executive shall accrue five (5) weeks of vacation time
and pay per annum, which shall be scheduled in Executive’s discretion, subject
to and taking into account applicable banking laws and regulations.  Unused
vacation may be accrued up to a maximum of six (6) weeks of unused vacation in
addition to the vacation to which Executive may be entitled in the current year,
and thereafter Executive shall cease to accrue unused vacation until used. 
Vacation must be accrued before taken, and if not yet accrued, must have the
prior approval of the Chief Executive Officer of the Employer to be taken. 
Vacation may be used only at the time or times approved by the Chief Executive
Officer of the Employer.

 

4.                                       Termination.

 

4.1                                 Employer Right to Terminate Employment. 
Nothing in this Agreement shall adversely affect the right of the Employer Board
to terminate Executive.  The Employer Board has the right to terminate the
employment of Executive with the Employer at will, with or without cause, upon
delivery of written notice to Executive thirty (30) days in advance of such
termination (except in the case of death of Executive or pursuant to Paragraph
4.1.3, in which event termination shall automatically occur at the date of death
or upon the event described in Paragraph 4.1.3), and including, but not limited
to, for any of the following grounds:

 

4.1.1                        Willful breach or habitual neglect or inability
(except where such inability is due to Disability or death) to perform
Executive’s duties hereunder, including without limitation failure to cooperate
with the Employer Board in the structuring, documentation or negotiation of a
transaction that might result in a Change of Control;

 

5

--------------------------------------------------------------------------------


 

4.1.2                        Malfeasance or misfeasance in the performance of
Executive’s duties hereunder, imposition of a regulatory order to remove
Executive, failure to comply with a direction by the Employer Board or Employer
Chief Executive Officer, material breach of Employer policy or procedure, or
breach of this Agreement.

 

4.1.3                        Immoral or illegal conduct, conviction of a felony,
conviction of a misdemeanor involving moral turpitude;

 

4.1.4                        Disability or death;

 

4.1.5                        Determination in the complete discretion of the
Employer Board that the employment of Executive should be terminated prior to
the Expiration Date, without reference to the grounds set forth in
Paragraphs 4.1.1, 4.1.2, 4.1.3 or 4.1.4, and specification of the termination
date in the notice described in Paragraph 4.1.

 

4.2                                 Termination by Executive.  Executive may
terminate his employment with the Employer at will, for any reason, and without
advance notice.  However, as a courtesy, Executive is requested to deliver
written notice to the Employer three (3) months in advance of the date such
termination is to take effect, except with respect to a termination for Good
Cause.  Executive may terminate his employment with the Employer prior to the
Expiration Date for Good Cause upon thirty (30) days notice to the Employer and
the Employer’s failure to cure within that time.  To be effective, such notice
must be given by Executive within fifteen (15) days from Executive’s actual
knowledge of the occurrence of the event that constitutes Good Cause, provided
that if Good Cause results from a material reduction in the duties or authority
of Executive so that he is no longer performing substantially all of the duties
of a chief financial officer of a community bank and such reduction occurs
before a Change of Control occurs and continues after the Change of Control
occurs, Executive shall be required to give the thirty (30) day notice described
above within fifteen (15) days of the Change of Control.

 

4.3                                 Termination Upon Expiration.  If Executive
and the Employer have not entered into an amendment of this Agreement extending
its term or another written agreement replacing this Agreement on or prior to
the Expiration Date, at that date his employment will automatically terminate as
a result of expiration of this Agreement at the Expiration Date.  Nothing in
this paragraph shall prejudice the at-will status of Executive or require the
Employer to negotiate with Executive.

 

4.4                                 Post-Notice Activities of Executive.  In the
event termination is not effective immediately upon the delivery of notice of
termination by the Employer or Executive, the Employer shall have the right to
require that during the period between the giving of notice and the effective
date of termination, Executive’s activities and responsibilities be curtailed as
deemed appropriate by the Employer.  Such curtailment shall include, without
limitation, removing Executive from corporate offices, requiring Executive to be
physically absent from the Employer’s facilities, and eliminating Executive’s
access to computer systems, e-mail and telephone systems.

 

6

--------------------------------------------------------------------------------


 

4.5                                 Automatic Resignations.  Upon notice of
termination of employment Executive shall, automatically and without further
action by any party, be deemed to have resigned from all directorships with the
Employer and any of its subsidiaries and affiliates.  Upon termination of
employment, Executive shall, automatically and without further action by any
party, be deemed to have resigned from all offices and other capacities with the
Employer and any of its subsidiaries and affiliates.

 

5.                                       Post-Termination Payments and
Benefits.  The following are the post-termination payments and benefits to which
Executive is entitled upon termination of employment with the Employer.

 

5.1                                 Termination Resulting from Breach.  In the
event the employment of Executive is terminated under Paragraphs 4.1.1, 4.1.2 or
4.1.3, the Employer shall provide Executive only the base salary, Benefits, and
a payout of all accrued but unused vacation days under Paragraph 3.8, if any,
then-provided, on the terms then-provided, due him through the date of
termination and shall not be obligated to provide any other compensation or
Benefits.

 

5.2                                 Other Terminations.

 

5.2.1                        Payments – Disability.  In the event the employment
of Executive is terminated under Paragraph 4.1.4 for disability, and subject to
Executive first entering into the Separation and Consulting Agreement and such
agreement being fully effective, the Employer shall provide Executive only the
following:

 

(a)                                  the salary due Executive as of the date of
termination;

 

(b)                                 payment of certain incentive compensation
due Executive, if any, in compliance with the applicable Plan;

 

(c)                                  a payout of all accrued but unused vacation
as of the date of termination; and

 

(d)                                 continuation of the group medical and other
insurance benefits, if any, then-provided under Paragraph 3.6, for a period of
three (3) months from the date of termination, subject to the limitations of and
to the extent permitted by the policy or policies under which such benefits are
provided.

 

5.2.2                        Payments – Death.  In the event the employment of
Executive is terminated under Paragraph 4.1.4 for death, the Employer shall
provide the Beneficiary only the following:

 

(a)                                  the salary due Executive as of the date of
death plus a lump sum payment equal to three (3) months of the base salary at
the rate then in effect in accordance with Paragraph 3.1;

 

(b)                                 payment of certain incentive compensation
due Executive, if any, in compliance with the applicable Plan;

 

7

--------------------------------------------------------------------------------


 

(c)                                  a payout of all accrued but unused vacation
as of the date of termination; and

 

(d)                                 continuation of the group medical and other
insurance benefits, if any, then-provided under Paragraph 3.6, for a period of
three (3) months from the date of termination, subject to the limitations of and
to the extent permitted by the policy or policies under which such benefits are
provided.

 

5.2.3                        Payments Termination Under Paragraph 4.1.5, or
4.2.  In the event the employment of Executive is terminated under Paragraph
4.1.5, or under Paragraph 4.2 for Good Cause, and subject to Executive first
entering into the Separation and Consulting Agreement and such agreement being
fully effective, the Employer shall provide Executive only the following:

 

(a)                                  continued salary at the rate then in effect
under Paragraph 3.1 and the automobile allowance then provided under Paragraph
3.4 for a period of nine (9) months from the date notice of termination is
delivered to the Executive, or at the option of the Employer a lump sum payment
of such amount, all subject to withholding;

 

(b)                                 payment of certain incentive compensation
due Executive, if any, in compliance with the applicable Plan, with Executive’s
termination under this Paragraph 5.2.3 being considered for the limited purpose
of interpreting the applicable Plan in the context of this Agreement as being a
termination “without cause”;

 

(c)                                  a payout of all accrued but unused vacation
as of the date of termination; and

 

(d)                                 continuation of the group medical and other
insurance benefits, if any, then-provided under Paragraph 3.6, for a period of
nine (9) months from the date of termination, subject to the limitations of and
to the extent permitted by the policy or policies under which such benefits are
provided.

 

5.2.4                        Executive’s Right to Waive Payments.  Executive
shall have the right to waive his rights to receive such payments and Benefits
otherwise due under this Paragraph 5.2 by giving advance written notice of such
waiver to the Employer.  After receipt of such notice, the Employer shall have
no further obligation to provide any payments or Benefits under this
Paragraph 5.2.

 

5.3                                 Change of Control.

 

5.3.1                        Payment Following Certain Terminations Related to
Change of Control.  Subject to Executive first entering into the Separation and
Consulting Agreement and such agreement being fully effective, in respect of any
Change of Control Termination the Employer shall pay to Executive the Change of
Control Severance Benefits in a lump sum (except for the Benefits under
Paragraph 3.6, which shall be continued) within five (5) days following the date
the Separation and Consulting Agreement is fully effective.

 

8

--------------------------------------------------------------------------------


 

5.3.2                        Executive’s Right to Waive Payments.  Executive
shall have the right to waive his rights to receive payments and Benefits
otherwise due under this Paragraph 5.3 by giving advance written notice of such
waiver to the Employer.  After receipt of such notice, the Employer shall have
no further obligation to provide any payments or Benefits under this
Paragraph 5.3.

 

5.3.3                        The terms of this Paragraph 5.3.3 override and
control any and all other terms of this Agreement to the extent inconsistent
with this Paragraph 5.3.3.  This Paragraph 5.3.3 shall apply to the extent that
the aggregate present value of any or all payments and benefits in the nature of
compensation to (or for the benefit of) Executive provided under this Agreement
or otherwise provided to Executive by or on behalf of the Bank or any affiliate,
parent or controlling entity of the Bank, constitute a “parachute payment” under
the provisions of Section 280G of the Code, and the regulations thereunder (the
“Total Payments”).  In the event that the Total Payments would exceed an amount
equal to 299% of Executive’s “base amount” as that term is defined in
Section 280G of the Code, as determined by the independent public accountants
for the Bank, Executive and the Bank agree that the payments or benefits
provided to Executive under this Agreement shall be reduced (or the parties
shall agree to a reduction in other payments or benefits included in the Total
Payments to the extent legally and contractually permissible) so that the
present value of the total amount received by Executive that would constitute a
“parachute payment” will be one dollar ($1.00) less than three (3) times
Executive’s base amount (as defined in Section 280G of the Code) and so that no
portion of the payment or benefits received by Executive would be subject to the
excise tax imposed by Section 4999 of the Code.

 

5.3.4                        Section 409A. In the event that Section 409A
applies to any compensation with respect to separation from service, payment of
that compensation shall be delayed if Executive is a “specified employee,” as
defined in Section 409A(a)(2)(B)(i), and such delayed payment is required under
Section 409A. Such delay shall last six months from the date of separation of
service. On the day following the end of such six-month period, Employer shall
make a catch up payment to Executive equal to the total amount of such payment
that would have been made during the six-month period but for this provision,
with interest calculated at the prime rate as quoted by Bank at the date of
Executive’s separation from service.

 

5.4                                 Termination at Expiration Date.  If
Executive’s employment is terminated as a result of expiration of this Agreement
at the Expiration Date, the Employer shall provide Executive only the following:

 

5.4.1                        if within ten (10) business days following the
Expiration Date, Executive first enters into the Separation and Consulting
Agreement and that agreement is fully effective, the Employer shall pay
Executive his base monthly salary at the rate in effect at the Expiration Date
under Paragraph 3.1 for a period of six (6) months from the date the Separation
and Consulting Agreement is fully effective, with the first payment to be paid
one month after such date, or at the option of the Employer a lump sum payment
of such amount.

 

5.4.2                        if within ten (10) business days following the
Expiration Date, Executive does not enter into the Separation and Consulting
Agreement and that agreement is not fully effective, the Employer has the option
to pay Executive his base monthly salary at the rate

 

9

--------------------------------------------------------------------------------


 

in effect at the date of termination under Paragraph 3.1 for a period of six
(6) months from the date of termination, with the first payment to be paid on
the one month anniversary of such date, and if the Employer provides the first
such payment, regardless of whether Executive has executed and entered into the
Separation and Consulting Agreement with the Employer, Executive shall be deemed
bound by such agreement in the form attached hereto in exchange for the
consideration provided in this Paragraph, as if executed and delivered by him
and fully effective, other than with respect to releases of claims and
consideration for those releases;

 

5.4.3                        a payout of all accrued but unused vacation as of
the date of termination;

 

5.4.4                        in lieu of Employer-paid medical benefits, six
(6) monthly payments equal to Employer’s monthly defined contribution in force
at the date of termination including Employer premium support and any Employer
paid HSA contributions if executive is enrolled in a HSA qualifying high
deductible health plan on the date of termination. At his own expense, Executive
shall have the right to elect to continue Employer group health coverage as
permitted under COBRA;

 

5.4.5                        continuation of other non-medical Benefits, if any,
then provided under Paragraph 3.6, for a period of six (6) months from the date
of termination; and

 

5.4.6                        payment of certain incentive compensation under the
applicable Plan, subject to the terms and conditions of the applicable Plan that
are not contrary to this Paragraph 5.4.

 

5.5                                 Consideration for Payments and Remedies. 
Except as where Executive’s termination is caused by his death, and without
limiting any other remedies available to the Employer, the payments to be made
under Paragraphs 5.2, 5.3 or 5.4 (subject to the exceptions stated therein)
after the date of termination of Executive’s employment shall be subject to
Executive’s execution of the Separation and Consulting Agreement, and
Executive’s continued compliance with the Separation and Consulting Agreement
and the terms of this Agreement that are effective after termination of
Executive’s employment, through the making of the last such payment.

 

5.6                                 Death Following Termination.  In the event
that Executive dies while receiving any payments under this Paragraph 5, such
payments shall be continued for the benefit of the Beneficiary, as would
otherwise be required under this Paragraph 5.

 

5.7                                 Nonassignability.  Neither Executive nor any
other person or entity shall have any power or right to transfer, assign,
anticipate, hypothecate, mortgage, commute, modify, or otherwise encumber in
advance any of the rights or benefits of Executive under this Paragraph 5, nor
shall any of said rights or benefits be subject to seizure for the payment of
any debts, judgments, alimony or separate maintenance, owed by Executive or any
other person or entity, or be transferable by operation of law in the event of
bankruptcy, insolvency or otherwise.  The terms of this Paragraph 5.7 shall not
affect the interpretation of any provision of this Agreement.

 

10

--------------------------------------------------------------------------------


 

5.8                                 Claims Procedure.  The Employer Board shall
make all determinations as to rights to benefits under this Paragraph 5.

 

5.9                                 Regulatory Restrictions.  The parties
understand and agree that at the time any payment would otherwise be made or
benefit provided under this Paragraph 5, depending on the facts and
circumstances existing at such time, the satisfaction of such obligations by the
Employer may be deemed by a regulatory authority to be illegal, an unsafe and
unsound practice, or for some other reason not properly due or payable by the
Employer.  Among other things, the regulations at 12 C.F.R. Part 30, Appendix A
promulgated pursuant to Section 39(a) of the Federal Deposit Insurance Act, and
at 12 C.F.R. Part 359, or similar regulations or regulatory action following
similar principles may apply at such time.  The Employer agrees that to the
extent reasonably feasible, it will in good faith seek to determine the position
of the appropriate regulatory authority in advance of each payment or benefit
otherwise due under this Paragraph 5, including seeking the approval or
acquiescence of the appropriate regulatory authorities, if required.  The
parties understand, acknowledge and agree that, notwithstanding any other
provision of this Agreement, the Employer shall not be obligated to make any
payment or provide any benefit under this Paragraph 5 where (i) an appropriate
regulatory authority does not approve or acquiesce as required or (ii) the
Employer has been informed either orally or in writing by a representative of
the appropriate regulatory authority that it is the position of such regulatory
authority that making such payment or providing such benefit would constitute an
unsafe and unsound practice, violate a written agreement with the regulatory
authority, violate an applicable rule, law or regulation, or would cause the
representative of the regulatory authority to recommend enforcement action
against the Employer.

 

5.10                           Right of Offset. Any and all of the compensation
and Benefits that would otherwise be provided under this Paragraph 5 are subject
to the Employer’s offset for any legal liability of Executive to the Employer to
the extent the Employer Board determines that such legal liability exists.  In
addition, without limiting the remedies of the Employer otherwise available
under this Agreement or otherwise, all compensation and Benefits that would
otherwise be payable under this Paragraph 5 shall cease as of the date Executive
first violates any of the provisions included in Paragraphs 6.4, 6.5 or 6.6.

 

5.11                           Overlapping Benefits and Payments.  In the event
that Executive receives payments and/or Benefits under one of Paragraphs 5.1
through 5.4, inclusive, Executive may not receive payments and/or Benefits under
one of the other of such Paragraphs, and the first such applicable of those
Paragraphs shall apply.

 

6.                                       Additional Covenants.

 

6.1                                 Insurance.  The Employer shall have the
right to obtain and hold a “keyman” life insurance policy on the life of
Executive and disability insurance covering Executive, in each case, with the
Employer as beneficiary of such policy.  Executive agrees to provide any
information required for the issuance of any such policy and submit himself to
any physical examination required for any such policy.

 

11

--------------------------------------------------------------------------------


 

6.2                                 Unsecured General Creditor.  Neither
Executive nor any other person or entity shall have any legal right or equitable
rights interests or claims in or to any property or assets of the Employer under
the provisions of this Agreement.  No assets of the Employer shall be held under
any trust for the benefit of Executive or any other person or entity or held in
any way as security for the fulfilling of the obligations of the Employer under
this Agreement.  All of the Employer’s assets shall be and remain the general,
unpledged, unrestricted assets of the Employer.  The Employer’s obligations
under this Agreement are unfunded and unsecured promises, and to the extent such
promises involve the payment of money, they are promises to pay money in the
future.  Executive and any person or entity claiming through him shall be
unsecured general creditors with respect to any rights or benefits hereunder.

 

6.3                                 Dispute Resolution.  Simultaneously with the
execution of this Agreement, the parties have entered into the Arbitration
Agreement attached as Exhibit B, which the parties agree shall govern the
resolution of any and all disputes referenced therein.

 

6.4                                 Return of Documents.  Executive expressly
agrees that upon termination of employment he will return to the Employer all
Employer manuals, document, files, reports, studies, customer lists, business
plans, loan and deposit program plans and outlines, customer solicitation and
follow-up techniques and plans, marketing plans, employee policies, incentive
compensation arrangements, instruments, software, and other materials used
and/or developed by Executive during his employment, whether in paper, computer
readable, computer coded, magnetic, compact disk or other tangible or electronic
form.

 

6.5                                 Confidentiality.

 

6.5.1                        Definition.  During the term of employment with the
Employer, Executive will have access to and become acquainted with various trade
secrets and other proprietary and confidential information which are owned by
the Employer and which are used in the operation of the Employer’s business, the
wrongful use or disclosure of which to the public or competitors of the Employer
would materially adversely affect the business and prospects of the Employer.

 

6.5.2                        No Disclosure.  Executive shall not disclose or use
in any manner, directly or indirectly, any trade secrets and other proprietary
and confidential information either during the Term or at any time thereafter,
except as required in the course of employment with the Employer.

 

6.5.3                        Nonsolicitation of Business.  Without limiting
Paragraph 6.5.2, Executive agrees that for a period of twelve (12) months
following the termination of his employment with the Employer, Executive will
not, directly or indirectly, solicit, attempt to solicit, divert, or attempt to
divert any customers of the Employer or any business the Employer or a
subsidiary or affiliate had enjoyed or solicited from its customers, borrowers,
depositors or investors by using any trade secrets and other proprietary and
confidential information.

 

6.6                                 Business Protection Covenants.

 

6.6.1                        Covenant Not to Compete.  Executive agrees that he
will not, during the course of employment, or during any period following the
termination of his employment during which he is receiving compensation or
benefits under Paragraphs 5.2, 5.3 or 5.4, voluntarily or involuntarily,
directly or indirectly, (i) engage in any banking or financial

 

12

--------------------------------------------------------------------------------


 

products or service business, loan origination or deposit-taking business or any
other business competitive with that of the Employer, its subsidiaries or
affiliates (“Competitive Business”) within the county of San Diego (the “Market
Area”), (ii) directly or indirectly own, manage, operate, control, be employed
by, or provide management or consulting services in any capacity to any firm,
corporation, or other entity (other than the Employer or its subsidiaries or
affiliates) engaged in any Competitive Business in the Market Area, or
(iii) directly or indirectly solicit or otherwise intentionally cause any
employee, officer, or member of the Employer Board or any of its subsidiaries or
affiliates to engage in any action prohibited under (i) or (ii) of this
Paragraph 6.6.1.

 

6.6.2                        Inducing Employees To Leave The Employer;
Employment of Employees.  Any attempt on the part of Executive to induce others
to leave the Employer’s employ, or the employ of any of its subsidiaries or
affiliates, or any effort by Executive to interfere with the Employer’s
relationship with its other employees would be harmful and damaging to the
Employer.  Executive agrees that during the term of employment and during any
period following the termination of his employment during which he is receiving
compensation or Benefits under Paragraphs 5.2, 5.3 or 5.4, Executive will not in
any way, directly or indirectly (i) induce or attempt to induce any employee of
the Employer or any of its subsidiaries of affiliates to quit employment with
the Employer or the relevant subsidiary or affiliate; (ii) otherwise interferes
with or disrupt the relationships between the Employer and its subsidiaries and
affiliates and their respective employees; (iii) solicit, entice, or hire away
any employee of the Employer or any of its subsidiaries or affiliates, or
(iv) hire or engage any employee of the Employer or any subsidiary or affiliate
or any former employee of the Employer or any subsidiary or affiliate whose
employment with the Employer or the relevant subsidiary or affiliate ceased
after the date of termination of Executive’s employment with the Employer.

 

6.6.3                        Equitable Relief.  Executive acknowledges and
agrees that irreparable injury will result to the Employer in the event of a
breach of any of the provisions of this Paragraph 6 (the “Designated
Provisions”) and that the Employer will have no adequate remedy at law with
respect thereto.  Accordingly, in the event of a material breach of any
Designated Provision, and in addition to any other legal or equitable remedy the
Employer or its subsidiaries or affiliates may have, the Employer and any
relevant subsidiary or affiliate shall be entitled to the entry of a preliminary
and permanent injunction (including, without limitation, specific performance)
to restrain the violation or breach thereof by Executive or any affiliates,
agents, or any other persons acting for or with Executive in any capacity
whatsoever, and Executive submits to the jurisdiction of such court in any such
action.  Any such remedy shall be granted pursuant to the dispute resolution
procedures applicable under Paragraph 6.3.

 

6.6.4                        Severability.  It is the desire and intent of the
parties that the provisions of this Paragraph 6 shall be enforced to the fullest
extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought.  Accordingly, if any particular
provision of this Paragraph 6 shall be adjudicated or found to be invalid or
unenforceable, such provisions shall be deemed amended to delete therefrom the
portion thus adjudicated or found to be invalid or unenforceable, such deletion
to apply only with respect to the operation of such provision in the particular
jurisdiction in which such adjudication or finding is made.  In addition, should
any court or arbitrator determine that the provisions of this Paragraph 6 shall
be unenforceable with respect to scope, duration, or geographic area, such

 

13

--------------------------------------------------------------------------------


 

court or arbitrator shall be empowered to substitute, to the extent enforceable,
provisions similar hereto or other provisions so as to provide to the Employer,
to the fullest extent permitted by applicable law, the benefits intended by this
Paragraph 6.

 

6.7                                 Indemnification.  Due to Executive’s
relationship to the Employer as an officer or an employee, and to the fullest
extent permitted by law and in accordance with the procedures and substantive
requirements imposed by law and applicable regulation (including 12 C.F.R.
Part 359, or similar regulations or regulatory action following similar
principles), the Employer shall indemnify Executive on an after-tax basis in the
event he was or is a party or is threatened to be made a party in any action
brought by a third party against Executive (whether or not the Employer is
joined as a party defendant) against expenses, judgments, fines, settlement, and
other amounts actually and reasonably incurred in connection with said action,
provided Executive acted in good faith and in a manner Executive reasonably
believed to be in the best interests of the Employer, and provided the alleged
conduct of Executive arose out of and was within the course and scope of his
employment as an officer or employee of the Employer.  This Paragraph 6.7 shall
not limit any other rights to indemnification that Executive may now or
hereafter have by law or under the articles, bylaws or resolutions of the
Employer or otherwise.  Notwithstanding anything in this Agreement to the
contrary, this Paragraph 6.7 shall survive the termination of this Agreement.

 

7.                                       Other Agreements.

 

7.1                                 Employer Policies and Manuals.  The parties
further agree that to the extent of any inconsistency between this Agreement and
any employee manual or policy of the Employer, that the terms of this Agreement
shall supersede the terms of such employee manual or policy.

 

7.2                                 Outstanding Stock Options.  The provisions
of this Agreement are not and shall not be interpreted to change the terms of
any outstanding stock options previously granted by the Employer to Executive. 
Without limiting the foregoing, the provisions regarding the grant of options to
Executive set forth in Paragraph 4.4 of the Employment Agreement between
Executive and the Bank dated November 17, 2003, as amended on November 17, 2004
(“2003 Agreement”) are not amended by this Agreement and shall be deemed
included in this Agreement, and the references in that paragraph to other
provisions of the 2003 Agreement are hereby incorporated by reference for the
limited purpose of continuing to effectuate the agreement of the parties set
forth in Paragraph 4.4 of the 2003 Agreement.  The parties intend that this
Agreement be considered as establishing an “extended term” for purposes of that
provision.

 

8.                                       General Provisions.

 

8.1                                 Notices.  Unless otherwise specifically
permitted by this Agreement, all notices or other communications required or
permitted under this Agreement shall be in writing, and shall be personally
delivered or sent by registered or certified mail, postage prepaid return
receipt requested, or sent by facsimile, provided that the facsimile cover sheet
contain a notation of the date and time of transmission, and shall be deemed
received: (i) if personally delivered, upon the date of delivery to the address
of the person to receive such notice, (ii) if mailed in

 

14

--------------------------------------------------------------------------------


 

accordance with the provisions of this paragraph, two (2) business days after
the date placed in the United States mail, (iii) if mailed other than in
accordance with the provisions of this paragraph or mailed from outside the
United States, upon the date of delivery to the address of the person to receive
such notice, or (iv) if given by facsimile, when sent.  Notices shall be given
at the following addresses:

 

If to Executive:

 

James H. Burgess

C/O 1st Pacific Bank of California

9333 Genesee, Suite 300

San Diego, CA  92121

Fax:  (858) 875-2020

 

If to the Employer:

 

Chief Executive Officer

1st Pacific Bank of California

9333 Genesee, Suite 300

San Diego, CA  92121

Fax:  (858) 875-2020

 

With a copy to:

 

Kurt L. Kicklighter, Esq.

Luce, Forward, Hamilton & Scripps LLP

601 West Broadway, Suite 2600

San Diego, CA  92101

Fax:  619-645-5339

 

The relevant party may change the address for delivery of notices by giving
notice of such change in accordance with this paragraph.

 

8.2                                 Complete Agreement; Modifications.  Subject
to the last sentence of this Paragraph 8.2, this Agreement and written
agreements, if any, entered into concurrently herewith (i) constitute the
parties’ entire agreement, including all terms, conditions, definitions,
warranties, representations, and covenants, with respect to the subject matter
hereof, (ii) merge all prior discussions and negotiations between or among any
or all of them as to the subject matter hereof, and (iii) supersede and replace
all terms, conditions, definitions, warranties, representations, covenants,
agreements, promises and understandings, whether oral or written, with respect
to the subject matter hereof, including, but not limited to the Former
Employment Agreement.  This Agreement may not be amended, altered or modified
except by a writing signed by the party to be bound.  With respect to the
Employer, such amendment, alteration or modification may only be made on behalf
of the Employer by the Chairperson of the Personnel Committee of the Employer
Board, the Chairperson of the Employer Board or another person

 

15

--------------------------------------------------------------------------------


 

specifically designated by the Employer Board.  With regard to such amendments,
alterations, or modifications, facsimile signatures shall be effective as
original signatures.  Any amendment, alteration, or modification requiring the
signature of more than one party may be signed in counterparts.  Notwithstanding
any of the foregoing, this Agreement shall be subject to, as modified by, any
written agreement signed by Employer and Executive with regards to compliance
with Section 101(a) of the Emergency Economic Stabilization Act of 2008, Div. A
of Pub. Law No. 110-343 and the Department of the Treasury’s Troubled Assets
Relief Program, whether entered into before or after this Agreement.

 

8.3                                 Further Actions.  Each party agrees to
perform any further acts and execute and deliver any further documents
reasonably necessary to carry out the provisions of this Agreement.

 

8.4                                 Assignment.  No party may assign its rights
under this Agreement without the prior written consent of the other parties
hereto.

 

8.5                                 Successors and Assigns.  Except as
explicitly provided herein to the contrary, this Agreement shall be binding upon
and inure to the benefit of the parties, their respective successors and
permitted assigns.

 

8.6                                 Termination and Survival.  Upon the
termination of the employment of Executive, the Employer may terminate this
Agreement upon notice to Executive, which may be provided at the time notice of
termination of employment is provided by either party.

 

8.6.1                        The obligations of Executive and the rights of the
Employer under Paragraphs 4.5, 5.9, 5.10, 5.11 and 6.3 through and including 6.6
shall survive the termination of this Agreement, provided that if Executive and
the Employer have entered into the Separation and Consulting Agreement, the
dispute resolution provisions of the Separation and Consulting Agreement shall
apply to and govern any and all disputes related to this Agreement.

 

8.6.2                        The obligations of the Employer to Executive which
by their terms are to continue after termination of employment under
Paragraphs 5 and 6.7 shall survive such termination of employment and
termination of the Agreement.  The notice provisions of Paragraph 8.1 and this
Paragraph 8.6 shall survive termination of employment and termination of the
Agreement.

 

8.6.3                        Notwithstanding any provision of this Agreement to
the contrary, this Agreement shall terminate and, therefore, among other things,
none of the provisions providing for compensation or Benefits to Executive shall
be of any effect, in the event that the Employer is placed into a
conservatorship or receivership, it loses its Federal deposit insurance, or its
banking charter is revoked.

 

8.7                                 Severability.  If any portion of this
Agreement shall be held by a court of competent jurisdiction to be invalid,
void, or otherwise unenforceable, the remaining provisions shall remain
enforceable to the fullest extent permitted by law if enforcement would not
frustrate the overall intent of the parties (as such intent is manifested by all
provisions of the Agreement including such invalid, void, or otherwise
unenforceable portion).

 

16

--------------------------------------------------------------------------------


 

8.8                                 Extension Not a Waiver.  No delay or
omission in the exercise of any power, remedy, or right herein provided or
otherwise available to any party shall impair or affect the right of such party
thereafter to exercise the same.  Any extension of time or other indulgence
granted to a party hereunder shall not otherwise alter or affect any power,
remedy or right of any other party, or the obligations of the party to whom such
extension or indulgence is granted except as specifically waived.

 

8.9                                 Time of Essence.  Time is of the essence of
each and every term, condition, obligation and provision hereof.

 

8.10                           No Third Party Beneficiaries.  This Agreement and
each and every provision hereof is for the exclusive benefit of the parties
hereto and not for the benefit of any third party.

 

8.11                           Headings.  The headings in this Agreement are
inserted only as a matter of convenience, and in no way define, limit, or extend
or interpret the scope of this Agreement or of any particular provision hereof.

 

8.12                           References.  A reference to a particular
paragraph of this Agreement shall be deemed to include references to all
subordinate paragraphs, if any.

 

8.13                           Counterparts.  This Agreement may be signed in
multiple counterparts with the same force and effect as if all original
signatures appeared on one copy; and in the event this Agreement is signed in
counterparts, each counterpart shall be deemed an original and all of the
counterparts shall be deemed to be one agreement.

 

8.14                           Applicable Law.  This Agreement shall be
construed in accordance with, and governed by, the laws of the State of
California.

 

8.15                           Representation by Counsel.  This Agreement has
been negotiated by the parties with the assistance of their respective counsel
and at their own cost and expense.  For this reason the principle that an
agreement shall be interpreted against the party that drafted it shall not apply
to this Agreement.

 

[The remainder of this page intentionally left blank.]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

 

/s/ JB James Burgess

 

James H. Burgess

 

 

 

 

 

 

 

1st PACIFIC BANCORP, a

 

California corporation

 

 

 

 

 

 

 

By:

  /s/ Ronald Carlson

 

 

Ronald Carlson, Acting Chief Executive Officer

 

 

 

 

 

 

 

1st PACIFIC BANK OF CALIFORNIA, a

 

California state-chartered bank

 

 

 

 

 

 

 

By:

  /s/ Ronald Carlson

 

 

Ronald Carlson, Acting Chief Executive Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SEPARATION AND CONSULTING AGREEMENT

AND

GENERAL RELEASE OF CLAIMS

 

This Separation and Consulting Agreement and General Release of Claims (this
“Agreement”) is entered into by and between James H. Burgess (“Employee”), and
1st Pacific Bancorp, a California corporation (“Bancorp”), and 1st Pacific Bank
of California, a California state bank (“Bank”) (collectively, Bancorp and Bank
are referred to as the “Employer”) .

 

RECITALS

 

A.           Employee commenced employment with the Employer on or about
                          .  Employee’s employment with the Employer terminated
on                     ,         .

 

B.             Employee and the Employer desire to settle and compromise any and
all possible claims against the Employer by Employee arising out of their
relationship to date, including Employee’s employment with the Employer and the
termination of Employee’s employment, and to provide for a general release of
any and all such claims.

 

AGREEMENT

 

1.               Separation Pay/Consideration.  In consideration of the
covenants and releases set forth herein, the Bank agrees to pay Employee the
amount payable to him and the non-monetary consideration (if any) due him,
pursuant to and in accordance with, Paragraphs 5.2, 5.3 or 5.4, as the case may
be, of the Employment Agreement dated                        , 2008, by and
between the Employer and Employee (the “Employment Agreement”), less all
applicable state and federal deductions (in each case, the “Payment”), $2,000 of
which shall be consideration for Employee’s release of ADEA claims as set forth
in Section 5, below; provided that no such Payment shall be made until at least
eight (8) days have past since Employee’s execution of this Agreement.  The
check representing the Payment shall be mailed to Employee at his/her home
address at
                                                                                    .

 

2.               Consulting Services.  The Employer will retain Employee as a
consultant and Employee will provide consulting services to the Employer, under
the direction of the Chief Executive Officer of the Bank or his delegee, for a
period of six months (the “Consulting Term”), in order to assist in the
maintenance of Bank’s customer, investor and employee relationships, including
without limitation services of the following types: (a) provision of specific
information regarding the service requirements of specific customers and their
business and financial practices; (b) identification of and introduction to
prospective customers of Bank; (c) advice regarding specific Bank employee
relations and issues; (d) assistance in development of marketing plans;
(e) assistance in fostering continued relationships with customers of Bank to
whom Employee provided services or as to which he was their primary contact at
Bank; (f) assisting in litigation or arbitration matters involving Bancorp or
Bank, including appearing for depositions; (g) assisting in regulatory relations
and (h) performance of special projects as yet undetermined. It is specifically
understood that if Executive is not subject to Section 409A the Consulting Term
shall be extended for an additional six months.

 

--------------------------------------------------------------------------------


 

a.                                       During the Consulting Term, Employee
shall be available to provide consulting services to Employer upon reasonable
notice and at reasonable times on a quarterly basis not to exceed 40 hours per
month.

 

b.                                      Employee’s consulting obligation to
Employer shall not prevent him from engaging in other employment, consulting and
business relationships, provided these do not breach any of the other provisions
of this Agreement or any other agreement with Employer or prevent him from
providing consulting services hereunder.

 

3.               Covenants.  During the Consulting Term and for the term of any
Section 409A waiting period, Employee re-affirms and agrees that he shall comply
with his obligations and duties under Paragraph 6 of the Employment Agreement.

 

4.               Release of All Claims Except Age Discrimination in Employment
Act of 1967 (“ADEA”) Claims.

 

a.               In consideration of the payment and other benefits described in
Section 1, which Employee would otherwise not be entitled to except for signing
this Agreement, Employee does hereby unconditionally, irrevocably and absolutely
release and discharge the Employer and any related holding, parent, sister or
subsidiary entities and all of their respective boards of directors, officers,
employees, agents, volunteers, attorneys, insurers, divisions, successors and
assigns from any and all loss, liability, claims, demands, causes of action or
suits of any type, whether in law and/or in equity, related directly or
indirectly, or in any way connected with any transaction, affairs or occurrences
between them to date, including, but not limited to, Employee’s employment with
the Employer and the termination of said employment.  This Agreement
specifically applies, without limitation, to any and all contract or tort
claims, claims for wrongful termination, wage claims, and claims arising under
Title VII of the Civil Rights Act of 1991, the Americans with Disabilities Act,
the Equal Pay Act, the California Fair Employment and Housing Act, the Fair
Labor Standards Act, the Family and Medical Leave Act, the California Family
Rights Act, the California Labor Code, and any and all federal or state statutes
or provisions governing the employment relationship or discrimination in
employment except the federal statute specifically excluded hereafter.  This
release specifically excludes any and all loss, liability, claims, demands,
causes of action or suits of any type arising under the ADEA.  Employee’s
release of ADEA claims will be addressed separately in Section 5 of this
Agreement.

 

b.              Employee irrevocably and absolutely agrees that he/she will not
prosecute nor allow to be prosecuted on his/her behalf, in any administrative
agency, whether federal or state, or in any court, whether federal or state, any
claim or demand of any type related to the matters released above, it being the
intention of the parties that with the execution by Employee of this release,
the Employer and any related holding, parent, sister or subsidiary corporations
or entities and all of their respective boards of directors, officers,
employees, agents, volunteers, attorneys, insurers, divisions, successors and
assigns will be absolutely, unconditionally and forever discharged of and from
all obligations to or on behalf of Employee related in any way to the matters
discharged herein.

 

--------------------------------------------------------------------------------


 

5.               Release of All ADEA Claims.

 

a.               This section of the Agreement exclusively addresses Employee’s
release of claims arising under federal law involving discrimination on the
basis of age in employment (age 40 and above).  This section is provided
separately, in compliance with federal law, including but not limited to the
Older Workers’ Benefit Protection Act of 1990, to ensure that Employee clearly
understands his/her rights so that any release of age discrimination claims
under federal law (the ADEA) is knowing and voluntary on the part of Employee.

 

b.              Employee represents, acknowledges and agrees that the Employer
has advised him/her, in writing, to discuss this Agreement with an attorney, and
to the extent, if any, that Employee has desired, Employee has done so; that the
Employer has given Employee twenty-one (21) days from receipt of this Agreement
to review and consider this Agreement before signing it, and Employee
understands that he may use as much of this twenty-one (21) day period as he
wishes prior to signing; that no promise, representation, warranty or agreements
not contained herein have been made by or with anyone to cause him to sign this
Agreement; that he has read this Agreement in its entirety, and fully
understands and is aware of its meaning, intent, content and legal effect; and
that he is executing this release voluntarily and free of any duress or
coercion.

 

c.               The parties acknowledge that for a period of seven (7) days
following the execution of this Agreement, Employee may revoke the Agreement,
and the Agreement shall not become effective or enforceable until the revocation
period has expired.  This Agreement shall become effective eight (8) days after
it has been signed by Employee and the Employer, and in the event the parties do
not sign on the same date, then this Agreement shall become effective eight
(8) days after the date it is signed by Employee.

 

d.              In consideration of the separation payment and other benefits
made to Employee described in Section 1 of this Agreement, which Employee would
otherwise not be entitled to except for signing this Agreement, Employee does
hereby unconditionally, irrevocably and absolutely release and discharge the
Employer and any related holding, parent, sister or subsidiary entities and all
of their respective boards of directors, officers, employees, agents,
volunteers, attorneys, insurers, divisions, successors and assigns from any and
all loss, liability, claims, demands, causes of action or suits of any type
arising under the ADEA and related directly or indirectly to Employee’s
employment with the Employer and the termination of said employment.

 

6.               Section 1542 Waiver.  Employee does expressly waive all of the
benefits and rights granted to him/her pursuant to California Civil Code section
1542, which reads:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OF
OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

--------------------------------------------------------------------------------


 

Employee does certify that he/she has read all of this Agreement, including the
release provisions contained herein and the quoted Civil Code section, above,
and that he/she fully understands all of the same.  Employee hereby expressly
agrees that this Agreement shall extend and apply to all unknown, unsuspected
and unanticipated injuries and damages (including, without limitation, those
arising under the ADEA), as well as those injuries and damages that are now
disclosed.

 

7.               Confidentiality.  Employee agrees that all matters relative to
this Agreement, including the negotiations leading up to this Agreement and its
terms, shall remain confidential.  Accordingly, Employee hereby agrees that,
with the exception of his spouse, regulatory agencies of the Employer and tax
and legal advisors, he will not discuss, disclose or reveal to any other
persons, entities or organizations, whether within or outside of the Employer,
the terms and conditions of this Agreement.

 

8.               Non-Disparagement.  Employee agrees that he will not disparage
the Employer or any of its directors, employees, agents or volunteers or
otherwise interfere with the Employer’s business, vendor or other
relationships.  Employee agrees not to make any derogatory or adverse
statements, written or verbal, to anyone regarding the Employer or any of its
present or former directors, employees, agents or volunteers.  The Employer
agrees that it will neither disparage Employee nor make any derogatory or
adverse statements, written or verbal, to anyone regarding Employee.  If an
arbitrator determines that the Employer has breached its obligations under this
Section 8, to the extent the Payment has not been paid in full, the Employer
shall be required to make the Payment in full to Employee within five (5) days
following such arbitrator’s determination.  Nothing in this Section 8 shall
prohibit or relate to any statement by any person to any bank regulatory agency.

 

9.               Entire Agreement.  The parties further declare and represent
that no promise, inducement or agreement not herein expressed has been made to
them and that this Agreement contains the full and entire agreement between and
among the parties, and that the terms of this Agreement are contractual and not
a mere recital.

 

10.         Future Employment.  Employee agrees that the Employer will not be
obligated to offer employment to him or to hire him for any reason, regardless
of the circumstances, at any time on or after the date of this Agreement. 
Employee agrees that he will not apply for nor accept any such employment.

 

11.         Trade Secret/Proprietary Information.  Employee hereby reaffirms his
obligations under his Employment Agreement with the Employer to which this
Agreement relates, which shall remain in effect to the extent provided in the
Employment Agreement.  Employee further agrees that he shall not disclose to any
person(s) or entity(ies) at any time or in any manner, directly or indirectly,
any information relating to the operations of the Employer which has not already
been disclosed to the general public.  Employee agrees that this provision
includes, but is not limited to, the following information: proprietary
information and/or trade secrets; secret formulae; customer lists and/or names;
product and service prices; customer charges; contracts; contract negotiations
and employee relations matters.  Employee understands and agrees that this list
is not all-inclusive.

 

--------------------------------------------------------------------------------


 

12.         Return of Company Property.  Employee agrees to promptly return all
property or information belonging to the Employer, including all keys,
computers, cellular telephones, and any document or property Employee generated
during his employment at the Employer, and agrees that no such property will be
in his possession or control at the time he receives the consideration specified
in Section 1.  This includes all property or information that may have come into
his possession as a result of his employment with the Employer.  Employee
further acknowledges that he has not retained any copies of any such
information.

 

13.         Applicable Law.  The validity, interpretation, and performance of
this Agreement shall be construed and interpreted according to the laws of the
State of California.

 

14.         Dispute Resolution.  Any dispute arising out of or related to this
Agreement shall be resolved through binding arbitration through JAMS/Endispute
in San Diego, California, under the then current applicable rules of
JAMS/Endispute.  Each party shall be responsible for its or his/her own costs
and attorneys’ fees in connection with the arbitration.

 

15.         Complete Defense.  This Agreement may be pleaded as a full and
complete defense against any action, suit or proceeding which may be prosecuted,
instituted or attempted by either party in breach thereof.

 

16.         Severability.  If any provision of this Agreement, or part thereof,
is held invalid, void or voidable as against public policy or otherwise, the
invalidity shall not affect other provisions, or parts thereof, which may be
given effect without the invalid provision or part.  To this extent, the
provisions, and parts thereof, of this Agreement are declared to be severable.

 

17.         No Admission of Liability.  It is understood that this Agreement is
not an admission of any liability by the Employer

 

18.         Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns.

 

19.         Counterparts.  This Agreement may be signed in counterparts.  A
facsimile signature shall have the same force and effect as an original
signature.

 

Employee and the Employer have read the foregoing Agreement and know its
contents and fully understand it.  Employee and the Employer acknowledge that
they have fully discussed this Agreement with their respective attorneys to the
extent desired, or have had the opportunity to do so, and fully understand the
consequences of this Agreement.  No party is being influenced by any statement
made by or on behalf of any of the other party to this Agreement.  Employee and
the Employer have relied and are relying solely upon his or its own judgment,
belief and knowledge of the nature, extent, effect and consequences relating to
this Agreement and/or upon the advice of their own legal counsel concerning the
consequences of this Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the dates
shown below.

 

 

Dated:

 

 

 

 

 

[INSERT EMPLOYEE NAME]

 

 

 

 

 

 

 

 

1st Pacific Bank of California:

 

 

 

 

 

 

Dated:

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

 

 

 

1st Pacific Bancorp:

 

 

 

 

 

 

Dated:

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

EXECUTIVE ARBITRATION AGREEMENT

 

THIS EXECUTIVE ARBITRATION AGREEMENT (“Arbitration Agreement”) is made by and
between 1st Pacific Bancorp, a California corporation (“Bancorp”), and
1st Pacific Bank of California, a California state-chartered bank (“Bank”), and
James H. Burgess (the “Executive”), effective as of the date that the Employment
Agreement between Bank, Bancorp and Executive executed contemporaneously
herewith (the “Employment Agreement”), becomes effective.

 

The purpose of this Arbitration Agreement is to establish final and binding
arbitration for disputes arising out of Executive’s employment, the Employment
Agreement or the termination of Executive’s employment.  Executive and Bank and
Bancorp desire to arbitrate their disputes on the terms and conditions set forth
below, in order to gain the benefits of a speedy, impartial dispute-resolution
procedure.  Executive and Bank and Bancorp agree to the following:

 

1.                                       Claims Covered By The Arbitration
Agreement.  Executive, Bank and Bancorp mutually consent to the resolution by
final and binding arbitration of all claims or controversies (“claims”) that
Bank and/or Bancorp may have against Executive or that Executive may have
against Bank, Bancorp or against either of their officers, directors, partners,
employees, agents, pension or benefit plans, administrators, or fiduciaries, or
any subsidiary or affiliated company or corporation (collectively referred to as
the “Employer”), relating to, resulting from, or in any way arising out of
Executive’s employment relationship with the Employer, the Employment Agreement
and/or the termination of Executive’s employment relationship with the Employer,
to the extent permitted by law.  The claims covered by this Arbitration
Agreement include, but are not limited to, claims for wages or other
compensation due; claims for breach of any contract or covenant (express or
implied); tort claims; claims for discrimination and harassment (including, but
not limited to, race, sex, religion, national origin, age, marital status or
medical condition, disability, sexual orientation, or any other characteristic
protected by federal, state or local law); claims for benefits (except where an
employee benefit or pension plan specifies that its claims procedure shall
culminate in an arbitration procedure different from this one); and claims for
violation of any public policy, federal, state or other governmental law,
statute, regulation or ordinance.

 

2.                                       Required Notice Of Claims And Statute
Of Limitations.  Executive may initiate arbitration by serving or mailing a
written notice to the Board of Directors of Bancorp at Bancorp’s administrative
headquarters, care of the Corporate Secretary.  The Employer may initiate
arbitration by serving or mailing a written notice to Executive at his last
known address.  The written notice must specify the claims asserted against the
other party.  Notice of any claim sought to be arbitrated must be served within
the limitations period established by applicable federal or state law.

 

3.                                       Arbitration Procedures.  After demand
for arbitration has been made by serving written notice under the terms of
Section 3 of this Arbitration Agreement, the party demanding arbitration shall
file a demand for arbitration with the American Arbitration Association
(“AAA”).  Except as otherwise provided in this Arbitration Agreement, the
arbitration will be conducted according to the then applicable arbitration
rules of AAA for the arbitration of employment disputes.

 

--------------------------------------------------------------------------------


 

4.                                       Discovery.  Discovery shall be allowed
and conducted pursuant to the then applicable arbitration rules of AAA for the
arbitration of employment disputes.

 

5.                                       Choice of Law.  The arbitrator shall
apply the substantive law (and the law of remedies, if applicable) of the State
of California, or federal law, or both, as applicable to the claim(s) asserted. 
The arbitrator shall have authority to resolve any dispute relating to the
interpretation, applicability, enforceability or formation of this Arbitration
Agreement, including but not limited to any claim that all or any part of this
Arbitration Agreement is void or voidable.

 

6.                                       Summary Judgment.  Either party may
file a motion for summary judgment with the arbitrator.  The arbitrator is
entitled to resolve some or all of the asserted claims through such a motion. 
The standards to be applied by the arbitrator in ruling on a motion for summary
judgment shall be the applicable laws as specified in Section 5 of this
Arbitration Agreement.

 

7.                                       Application For Emergency Injunctive
And/Or Other Equitable Relief.  Claims by the Employer or Executive for
emergency injunctive and/or other equitable relief relating to unfair
competition and/or the use and/or unauthorized disclosure of trade secrets or
confidential information shall be subject to the then current version of the
AAA’s Optional Rules for Emergency Measures of Protection set forth within the
AAA’s Commercial Dispute Resolution Procedures.  The AAA shall appoint a single
emergency arbitrator to handle the claim(s) for emergency relief.  The emergency
arbitrator selected by the AAA shall be either a retired judge or an individual
experienced in handling matters involving claims for emergency injunctive and/or
other equitable relief relating to unfair competition and the use or
unauthorized disclosure of trade secrets and/or confidential information.

 

8.                                       Arbitration Decision.  The arbitrator’s
decision will be final and binding.  The arbitrator shall issue a written
arbitration decision revealing the essential findings and conclusions upon which
the decision and/or award is based.  A party’s right to appeal the decision is
limited to grounds provided under applicable federal or state law.

 

9.                                       Place Of Arbitration.  The arbitration
will be at a mutually convenient location, which must be within 50 miles of
Executive’s last employment location with the Employer.  If the parties cannot
agree upon a location, then the arbitration will be held at AAA’s office nearest
to Executive’s last employment location with the Employer.

 

10.                                 Severability.  Should any portion of this
Arbitration Agreement be found to be unenforceable, such portion will be severed
from this Arbitration Agreement, and the remaining portions shall continue to be
enforceable.

 

11.                                 Section Headings.  The section headings of
this Arbitration Agreement are intended solely for the convenience of reference
and shall not in any manner amplify, limit, modify or otherwise be used in
interpretation of any provisions hereof.

 

--------------------------------------------------------------------------------


 

12.                                 Construction.  This Arbitration Agreement
shall not be interpreted for or against any party on the basis that such party
or its legal representative caused part or all of this Arbitration Agreement to
be drafted.

 

13.                                 Consideration.  The Employer’s offer to
employ Executive, and the promises by the Employer and Executive to arbitrate
differences, rather than litigate them before courts or other bodies, provide
consideration for each other.

 

14.                                 Fees and Costs.  Each party may be
represented by an attorney or other representative selected by the party.  Each
party shall be responsible for its own attorneys’ or representative’s fees. 
However, if any party prevails on a statutory claim which affords the prevailing
party’s attorneys’ fees, or if there is a written agreement providing for fees,
the arbitrator may award reasonable fees to the prevailing party.  In no event
shall Executive be required to pay administrative fees, including arbitrator’s
fees, beyond the fees which would have been incurred by Executive, if any, had
the dispute(s) arbitrated under this Arbitration Agreement been litigated in
state or federal court; the Employer shall be responsible for all administrative
fees exceeding such amount.

 

15.                                 Enforcement of Arbitration Agreement. 
Should either party file a court action concerning or refuse to arbitrate a
claim which is subject to arbitration under this Arbitration Agreement, the
other party shall be entitled to recover its costs and reasonable attorneys’
fees incurred in enforcing this Arbitration Agreement in court.

 

16.                                 Sole And Entire Agreement.  This Arbitration
Agreement expresses the entire agreement of the parties and there are no other
agreements, oral or written, concerning arbitration, except as provided herein,
and except for the Employment Agreement which incorporates this Arbitration
Agreement by reference.  By itself, this Arbitration Agreement is not, and shall
not be construed to create, any contract of employment, express or implied.

 

17.                                 Requirements for Modification or
Revocation.  This Arbitration Agreement shall survive the termination of
Executive’s employment.  It can only be revoked or modified by a writing signed
by the Chairperson of the Personnel Committee of Bancorp’s Board of Directors,
the Chairperson of Bancorp’s Board of Directors or another person specifically
designated by the Board of Directors of Bancorp and Executive, that specifically
states an intent to revoke or modify this Arbitration Agreement.

 

18.                                 Waiver of Jury Trial/Exclusive Remedy. 
EXECUTIVE AND THE EMPLOYER WAIVE ANY CONSTITUTIONAL OR STATUTORY RIGHT TO HAVE
ANY DISPUTE BETWEEN THEM COVERED BY THE TERMS OF THIS ARBITRATION AGREEMENT
DECIDED BY A COURT OF LAW AND/OR BY A JURY IN A COURT.

 

19.                                 Voluntary Agreement.  EXECUTIVE ACKNOWLEDGES
THAT EXECUTIVE HAS CAREFULLY READ THIS ARBITRATION AGREEMENT, UNDERSTANDS ITS
TERMS, AND AGREES THAT ALL UNDERSTANDINGS AND AGREEMENTS BETWEEN THE EMPLOYER
AND EXECUTIVE RELATING TO THE SUBJECTS COVERED IN THE ARBITRATION AGREEMENT ARE
CONTAINED IN IT.  EXECUTIVE

 

--------------------------------------------------------------------------------


 

HAS VOLUNTARILY ENTERED INTO THE ARBITRATION AGREEMENT WITHOUT RELIANCE ON ANY
PROVISIONS OR REPRESENTATIONS BY THE EMPLOYER, OTHER THAN THOSE CONTAINED IN
THIS ARBITRATION AGREEMENT OR EMPLOYMENT AGREEMENT INTO WHICH IT IS INCORPORATED
BY REFERENCE.

 

EXECUTIVE FURTHER ACKNOWLEDGES THAT EXECUTIVE HAS BEEN GIVEN THE OPPORTUNITY TO
DISCUSS THIS ARBITRATION AGREEMENT AND THE EMPLOYMENT AGREEMENT WITH EXECUTIVE’S
PRIVATE LEGAL COUNSEL AND EXECUTIVE HAS UTILIZED THAT OPPORTUNITY TO THE EXTENT
DESIRED.

 

 

Dated:

   1/8/09

 

/s/ JB James Burgess

 

 

James H. Burgess, Executive

 

 

 

 

 

 

 

 

 

 

 

1st PACIFIC BANK OF CALIFORNIA,

 

 

 

a California state-chartered bank

 

 

 

 

 

 

 

 

 

Dated:

    January 8, 2009

 

By:

  /s/ Ronald Carlson

 

 

 

Ronald Carlson, Acting Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

1st PACIFIC BANCORP,

 

 

 

a California corporation

 

 

 

 

 

Dated:

    January 8, 2009

 

By:

  /s/ Ronald Carlson

 

 

 

Ronald Carlson, Acting Chief Executive Officer

 

--------------------------------------------------------------------------------